Citation Nr: 0945640	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

4.  Entitlement to service connection for schizophrenia


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.



ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which declined to reopen the 
Veteran's request to reopen the previously denied claims.  
These issues are now before the Board for adjudication.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
the RO in a May 1974 rating decision.  

2.  The additional evidence received since the May 1974 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a back disability.  

3.  Service connection for a left knee disability was denied 
by the RO in a May 1974 rating decision.  

4.  The additional evidence received since the May 1974 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a left knee disability.  

5.  Service connection for schizophrenia was denied by the RO 
in a May 1974 rating decision.  

6.  The additional evidence received since the May 1974 
decision is new and material and raises a reasonable 
possibility of substantiating the claim for service 
connection for schizophrenia.  

7.  The medical evidence of records shows that schizophrenia 
was incurred in service.


CONCLUSIONS OF LAW

1.  The May 1974 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  The May 1974 rating decision which denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

4.  New and material evidence has not been received to reopen 
the claim of service connection for a left knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

5.  The May 1974 rating decision which denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

6.  New and material evidence has been received to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

7.  Schizophrenia was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, letters 
were sent in March 2006 and May 2006 in accordance with the 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim).  The 
Veteran was notified of the basis for the prior denial of his 
claims and of evidence that was needed to reopen his claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters 
also notified the Veteran that evidence sufficient to reopen 
the previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that a VA examination regarding the claims to 
reopen service connection for the Veteran's back and left 
knee is not required.  In this regard, the Board is denying 
the request to reopen the claims.  VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim such as in a case where the claimant 
lacks legal eligibility for the benefit sought.  38 C.F.R. 
§ 3.159(c)(4), (d) (2009).  

In light of the favorable decision to reopen and grant the 
Veteran's claim regarding schizophrenia, as discussed below, 
the Board finds that any deficiency in complying with the 
VCAA concerning a reopened claim is harmless error and that 
no useful purpose would be served by remanding the appeal to 
the RO in this regard.  

Since the Board has concluded that the preponderance of the 
evidence is against reopening the Veteran's service 
connection claims for back and left knee disabilities, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

As to the claim for service connection for schizophrenia, the 
Board is granting the Veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance. The Board is confident that if 
required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claims and 
of the evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

In a February 2009 supplemental statement of the case, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
schizophrenia had been received (it continued to decline to 
reopen the claims for service connection for back and left 
knee disabilities).  The RO reopened the previously denied 
claim but denied the underlying de novo issue of entitlement 
to service connection for schizophrenia.  

Although the RO has reopened the previously denied claim for 
service connection for schizophrenia, the Board is required 
to address this particular issue (e.g., the new and material 
claim) for all three claims in the first instance.  The Board 
has the jurisdiction to address a new and material issue and 
to reach the underlying de novo claim.  If the Board 
determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any 
decision that the RO may have made with regard to a new and 
material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 
1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) 
(which holds that the statutes make clear that the Board has 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the Veteran's previously denied claim for service 
connection for schizophrenia has been received, the Board 
will proceed, in the following decision, to adjudicate this 
new and material issue in the first instance, along with the 
other two claims to reopen. 

Service connection for a back disability, a left knee 
disability, and schizophrenia was denied by the RO in May 
1974.  There was no appeal of this decision, and it became 
final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Because the May 
1974 RO decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the Veteran's claims for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the May 1974 rating decision, the evidence of 
record included the Veteran's service treatment records, a 
July 1973 psychiatric treatment record, a January 1974 letter 
from Dr. M.G.D., and a February 1974 VA examination report.  

The service treatment records showed no evidence of treatment 
for a left knee disability or psychiatric disorder; however, 
a September 1970 treatment record noted a back strain with no 
pathology. 

Post-service records included a 1973 psychiatric treatment 
record showing that the Veteran was hospitalized for 
observation.  The Veteran was reported to be restless, 
agitated, cooperative, unpredictable, hostile, and delusional 
with hallucinations.  His insight and judgment were 
defective.  The diagnosis was schizophrenia, paranoid type.  
Laboratory and X-ray findings were noted to be within normal 
limits.

A 1974 letter submitted by Dr. M.G.D., stated that the 
Veteran underwent surgery on the left knee for cystic 
meniscus in May 1973.

The 1974 VA examination report diagnosed schizophrenia, 
paranoid type in partial remission.  X-ray findings showed no 
abnormalities of the left knee.  X-rays of the spine showed a 
transitional vertebra, but was otherwise unremarkable.  An 
examination of the left knee noted normal range of motion; no 
crepitus; stable joint; and no swelling, effusion, or 
tenderness.  Spine findings showed slight tenderness at the 
lumbar area without muscle spasm and normal range of motion 
with complaints of pain at extreme flexion/hyperextension.

In reaching a determination on whether the claims should be 
reopened, the reason for the prior denial should be 
considered.  With regard to the Veteran's claim of service 
connection for a back condition, the RO held that the back 
strain in 1970 in service was an acute condition that did not 
exist after 1970, until the present time and could not be 
related to service.  With regard to the left knee claim, the 
RO denied service connection for lack of evidence of a left 
knee disability.  The RO denied service connection for 
schizophrenia because it was shown to be in remission at the 
time of the 1974 decision

The evidence of record since the May 1974 rating decision 
includes VA and private treatment records from 1976 to 2008 
for the Veteran's back and left knee disability and 
schizophrenia.  The record also contains a January 2008 lay 
statement from the Veteran's father.

A January 1976 VA record diagnosed chronic schizophrenia and 
noted the Veteran's complaints of feeling suicidal and 
depressed.  An April 1986 X-ray showed mild degenerative 
joint disease of the left knee.  A March 1987 VA examination 
diagnosed chronic schizophrenia and noted the Veteran's 
history of drug and alcohol abuse.  A March 1988 X-ray report 
showed mild degenerative spurring of the tibia in the 
Veteran's left leg.  VA outpatient records from 1993 to 1995 
showed multiple occasions of treatment for the Veteran's 
schizophrenia.  An October 1995 VA examination report noted a 
transitional L5 vertebra of the spine and diagnosed 
mechanical low back pain and degenerative joint disease of 
the left knee.  An April 1998 VA examination report diagnosed 
schizophrenia with cocaine abuse, marijuana abuse, and 
alcohol dependance.  An August 2005 VA treatment record 
diagnosed paranoid schizophrenia.  A December 2005 VA 
treatment record noted osteoarthritis of the left knee with 
surgical history.  A December 2007 letter from a VA 
physician, provided a positive nexus between the Veteran's 
current back pain and his back injury in service.  A 
September 2008 letter from the VA Psychiatry Clinic of the 
Ann Arbor VA Medical Center (VAMC) opined that the Veteran's 
schizophrenia began in service. 

A lay statement submitted by the Veteran's father in January 
2008 reported that symptoms of the Veteran's psychiatric 
problems were observed shortly after the Veteran returned 
home from service in 1972.  Specifically, he reported 
observing the Veteran's strange behavior such as talking to 
himself, loudly clapping his hands for no reason, looking at 
himself for hours in the mirror while talking, laughing and 
sometimes arguing, and maintaining poor hygiene.  He reported 
that the Veteran seemed to revert to a childlike state and 
was never the same after returning home from service. 

With regard to the Veteran's back and left knee disability 
claims, the additional medical records, while "new" to the 
extent that they were not previously of record, are not 
"material" in that they do not offer any probative evidence 
showing a current disability that is related to service.  The 
evidence previously considered by the RO in 1974 showed 
complaints of and treatment for back pain and left knee pain 
with a history of surgery for cystic meniscus, but no 
evidence of a nexus to service.  The current evidence of 
record shows complaints of and treatment for mechanical back 
pain and left knee degenerative joint disease with pain, but 
again, there is no evidence of a nexus to service.  The Board 
acknowledges the December 2007 VA physician's letter 
providing a positive nexus between the Veteran's current 
chronic back pain and his back strain in service; however, 
this opinion does not substantiate the Veteran's claim 
because it does not provide evidence of a currently diagnosed 
back disability that is related to service.  As noted above, 
the 1974 rating decision denied the Veteran's claim for 
service connection of the back because there was no evidence 
of a back disability that was related to service.  The 
current evidence of record, including a 1995 VA X-ray report, 
is consistent with the prior evidence of record showing a 
transitional L5 vertebra, but no clinically diagnosed spine 
disability.  The 1995 examiner diagnosed mechanical back pain 
and related that pain to service; however, pain alone is not 
a diagnosis and cannot be used to establish service 
connection where no disability exists.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  Thus, the Board cannot reopen 
the Veteran's claims of entitlement to service connection for 
a back disability and a left knee disability.  The evidence 
presented is not both new and material, and is insufficient 
to reopen the Veteran's claims.

With regard to the Veteran's schizophrenia, the Board finds 
this evidence sufficient to reopen the Veteran's claim.  The 
September 2008 psychiatrist's report is "new" because it 
has not previously been submitted and is "material" because 
it raises a reasonable probability of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2009).  Accordingly, the Board 
finds that new and material evidence has been submitted.  
Therefore, the claim is reopened and the Board will now 
address the merits of the claim.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

A review of the evidence of records shows that there was no 
evidence of treatment for a psychiatric disorder in service.  

Post-service VA treatment records show a diagnosis of 
schizophrenia in July 1973.  A January 2008 lay statement 
provided by the Veteran's father, reported observable 
symptoms of a psychiatric disorder since the Veteran returned 
home from service in 1972.  A September 2008 letter from a VA 
physician, at the Ann Arbor VAMC, opined that the Veteran's 
schizophrenia was related to service.  The opinion was based 
on a review of the Veteran's medical history and prior 
treatment for schizophrenia at the Ann Arbor VAMC.  The 
examiner noted that the Veteran exhibited strange behavior 
four months after service and was diagnosed with 
schizophrenia in July 1973 (approximately one year after 
discharge).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on the evidence discussed above, the Board finds the 
evidence to be supportive of the Veteran's claim for service 
connection for schizophrenia.  In this regard, the VA medical 
opinion provided above was based on a thorough review of the 
Veteran's medical history and provided supporting rationale.  
Furthermore, the opinion is well supported by the evidence of 
record.  Additionally, the Board points out that there is no 
evidence of a negative medical opinion on record.  Thus, 
service connection for schizophrenia is warranted in this 
case.

ORDER

The application to reopen the claim of service connection for 
a back disability is denied.

The application to reopen the claim of service connection for 
a left knee disability is denied.

The application to reopen the claim of service connection for 
schizophrenia is granted.

Service connection for schizophrenia is granted.



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


